People v Niccloy (2017 NY Slip Op 04693)





People v Niccloy


2017 NY Slip Op 04693


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, NEMOYER, AND CURRAN, JJ.


751 KA 15-01728

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vTIMOTHY J. NICCLOY, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF COUNSEL), FOR DEFENDANT-APPELLANT.
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (SHIRLEY A. GORMAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered September 10, 2015. The judgment convicted defendant, upon his plea of guilty, of attempted menacing a police officer or peace officer, resisting arrest and criminal possession of a weapon in the fourth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted menacing a police officer or peace officer (Penal Law §§ 110.00, 120.18), resisting arrest
(§ 205.30), and criminal possession of a weapon in the fourth degree (§ 265.01 [2]). Contrary to defendant's contention, we conclude that the record demonstrates that defendant's waiver of the right to appeal was made knowingly, intelligently and voluntarily (see generally People v Lopez, 6 NY3d 248, 256), and that "defendant ha[d]  a full appreciation of the consequences' of such waiver" (People v Bradshaw, 18 NY3d 257, 264). We further conclude that the waiver encompasses defendant's challenge to the severity of his sentence (see Lopez, 6 NY3d at 255-256; People v Hidalgo, 91 NY2d 733, 737; cf. People v Maracle, 19 NY3d 925, 928).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court